*13The opinion of the court was delivered by
Lowrie, J.
There is error in issuing an order for opening this road before the damages were paid, or tendered and brought into court; and also in confirming the report which values the damages as of a road twelve feet wide, and in then fixing the width at eighteen feet.
There is also error in laying the road on the bridge of another man without making a special order in relation to the duty of the applicant in regard to its maintenance and repairs. He ought to be required to keep it up so long as he alone uses it, and if the owner uses it in common with him, it ought to be kept up at the common expense, and so ordered.
Order reversed and procedendo awarded.